                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

 Ismail Dickerson,                                          Case No. 1:17-cv-03279-TLW
                PLAINTIFF,
        vs.
 The State of South Carolina, County of
 Charleston, Sheriff Al Cannon, Al Cannon                               Order
 Detention Center, and City of North
 Charleston for the actions of the Al Cannon
 Detention Center and Officers,
                DEFENDANTS.

       Plaintiff Ismail Dickerson, proceeding pro se and in forma pauperis, filed this action

pursuant to 42 U.S.C. § 1983 alleging various claims against the Defendants, who allegedly

injured, mistreated, and falsely imprisoned Plaintiff during his incarceration. ECF No. 1. The

matter now comes before the Court for review of a Report and Recommendation (R&R) filed on

December 27, 2017, by Magistrate Judge Hodges, to whom this case was assigned pursuant to the

provisions of 28 U.S.C. § 636(b)(l)(B) and Local Civil Rule 73.02(B)(2), DSC. In the R&R, the

magistrate judge recommends that Plaintiff’s case be dismissed without prejudice and without

issuance and service of process for failure to state a claim upon which relief can be granted because

it does not state any cognizable legal claim. ECF No. 8. Plaintiff timely filed objections to the

R&R on January 8, 2018. ECF No. 11. Plaintiff also filed a motion to appoint counsel. ECF No.

13. These matters are now ripe for decision.

       In reviewing the R&R, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for the
       final determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo

                                                 1
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo, the R&R and

the objections. Plaintiff’s objections largely restate his allegations from his complaint and do not

address the legal deficiencies addressed by the magistrate judge in the R&R. After careful review,

the Court finds Plaintiff’s objections are without merit. Therefore, Plaintiff’s objections to the

R&R are OVERRULED.

       Additionally, Plaintiff has requested that the court appoint counsel to represent him. While

the Court may appoint counsel for indigents as allowed by 28 U.S.C. § 1915(e)(1), there is no

reason to do so here. Courts should only appoint counsel in exceptional circumstances, as

determined by two factors: “the type and complexity of the case, and the abilities of the individuals

bringing it.” Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated by Mallard v. U.S.

Dist. Court for S. Dist. of Iowa, 490 U.S. 296 (1989). When weighing these factors, courts should

appoint counsel if “a pro se litigant has a colorable claim but lacks the capacity to present it.” Id.

       Applying these principles, Plaintiff is not entitled to counsel. As explained by the

magistrate judge in the R&R, Plaintiff’s claims lack merit. Moreover, this case is at the pleading

stage where the complexity is not so great. See, e.g., Banks v. Gore, et al, 738 Fed. App’x. 766

(4th Cir. 2018). For these reasons, Plaintiff’s motion to appoint counsel, ECF No. 13, is DENIED.

       After careful review of the R&R and the objections, for the reasons stated by the magistrate

judge and the reasons set forth in this opinion, the R&R is ACCEPTED. Plaintiff’s objections to


                                                  2
the R&R are OVERRULED. Plaintiff’s motion to appoint counsel is DENIED. Accordingly,

Plaintiff’s complaint is DISMISSED without prejudice and without issuance and service of

process.

       IT IS SO ORDERED.

                                                      s/Terry L. Wooten
                                                      ___________________________
                                                      Terry L. Wooten
January 22, 2019                                      Chief United States District Judge
Columbia, South Carolina




                                           3
